Alice Robie Resnick, J.,
dissenting. This matter was decided by this court prior to my assuming my position as Justice and hence I did not participate in the disposition of the disciplinary action.
In view of the fact that petitioner was convicted of three felonies and sentenced to one year’s incarceration, I would have voted to permanently disbar Woods, thus making him ineligible for re-admittance. Due to the nature of the legal profession which I hold in high esteem, convicted felons, with few exceptions, should not be practicing law. The position of attorney at law is one of trust and that trust has been violated upon conviction of a felony. A higher standard for behavior must exist for lawyers.
Therefore, I would deny his petition for reinstatement.